DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.
Applicant’s election without traverse of invention I in the reply filed on 02/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a humidor” and from the specification, it is unclear as to how the recited structure is capable of performing the function of a humidor, which is to control humidity within the interior of a cited container. For the purpose of examination, a prior art describing Applicant’s claimed structure would meet the limitation of a recited “humidor.” Clarification is respectfully requested.
Claim 9 recites the limitation “a recess” in line 1 and it is unclear if this is an additional recess to the “recess” already claimed in claim 1. For the purpose of examination, “a recess” in line 1 is assumed to be an additional recess. Clarification is respectfully requested.
Claim 9 recites the limitation “on a lower surface of the lid” and it is unclear if the claimed “lower surface” is the same lower surface of Claim 1. For the purpose of examination the “on a lower surface of the lid” in claim 9 is assumed to be the same lower surface of claim 1. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2009/0014019).



2: Park teaches the claimed invention as discussed above for claim 1 and Park further teaches a locking/support panel (support panel 126) attached to the lid (126 is attached to the lid 104) and releasably engageable with the body (126 is capable of contacting a member of the body, 108a, see Figure 6).

3: Park teaches the claimed invention as discussed above for claim 2 and Park further teaches that the locking/support panel supports the lid in a horizontal position when the humidor is in an open configuration (when the lid 104 is in an open position, i.e. a horizontal position, the support panel 126 is capable of providing support to the structure of the lid 104 in a horizontal position).

4: Park teaches the claimed invention as discussed above for claim 1 and Park further teaches a locking/support mechanism (locking mechanism 128, which is a latch and 128 is provided on the body and the lid, and 128 is capable of attaching with each other, Figure 1) attached between the lid and the body.
 
5: Park teaches the claimed invention as discussed above for claim 4 and Park further teaches that the locking/support mechanism includes a first portion secured to the body (first 

9: Park teaches the claimed invention as discussed above for claim 1 and Park further teaches a recess on a lower surface of the lid adapted to receive an unclaimed electronic device therein (see additional recess indicated in Figure 1 below).

    PNG
    media_image1.png
    612
    737
    media_image1.png
    Greyscale

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmaling et al. (Schmaling US 6,068,113).



2: Schmaling teaches the claimed invention as discussed above for claim 1 and Schmaling further teaches a locking/support panel (support panel 26) attached to the lid (126 is attached to the lid) and releasably engageable with the body (26 is capable of contacting a member of the body, 28, see Figure 1).

3: Schmaling teaches the claimed invention as discussed above for claim 2 and Schmaling further teaches that the locking/support panel supports the lid in a horizontal position when the humidor is in an open configuration (when the lid is in an open position, i.e. a horizontal position, the support panel 26 is capable of providing support to the structure of the lid in a horizontal position).

4: Schmaling teaches the claimed invention as discussed above for claim 1 and Schmaling further teaches a locking/support mechanism (locking mechanism comprising 62 and 64, is capable of attaching between the lid and the body, Figure 6) attached between the lid and the body.
 
5: Schmaling teaches the claimed invention as discussed above for claim 4 and Schmaling further teaches that the locking/support mechanism includes a first portion secured to .


    PNG
    media_image2.png
    653
    678
    media_image2.png
    Greyscale

Claim(s) 1, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa (US 5,607,051).



7: Espinosa teaches the claimed invention as discussed above for claim 1 and Espinosa further teaches a tray disposed within the body (tray 237, which is a drawer disposed within the body 212, see Figure 5).

10: Espinosa teaches the claimed invention as discussed above for claim 1 and Espinosa further teaches a storage container (drawer 237 which is a storage container, within 212) disposed within the body.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2015/0021217).

1: Smith teaches a humidor (humidor 100 shown in Figures 2-8) comprising: a) a body (130, see below); b) lid (lid, see Figure 7 below) releasably attached to the body (see Figure 8) and including at least one recess in a lower surface of the lid (see Figure 7 below).

.

    PNG
    media_image3.png
    617
    832
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0021217) in view of Yu (US 6,279,744).

4: Smith teaches the claimed invention as discussed above for claim 1 with the exception of a locking/support mechanism attached between the lid and the body.
Yu teaches a support element (20) that is attached between the lid (4) and the body (2, Figure 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith such that the lid and the body of Smith was provided with a support element (20, of Yu) such that the lid and body of Smith is capable of permitting the lid to be positioned reliably and stably in the open position with respect to the bottom and also permit the packaging so that its contents are visible immediately to the user for display purposes (col. 2, ll. 3-10 and col. 2, ll. 24-31).

5: The modified Smith-Yu teaches the claimed invention as discussed above for claim 4 and Yu further teaches that the locking/support mechanism includes a first portion (23) secured to the body and a second portion (24) secured to the lid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Smith-Yu such that a first portion 

6: The modified Smith-Yu teaches the claimed invention as discussed above for claim 5 and Yu further teaches that the second portion is pivotally secured to the lid (the second portion 24 is a hinge formed on edge 22 of 20, which is pivotally secured to the lid 4, Figure 1b) to support the lid in a horizontal position when the humidor is in an open configuration (when the lid 20 is open in a horizontal position where 4 is laid horizontally in line with body 2, the second portion 24, supports the lid to remain close to the body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith-Yu such that the second portion of the modified Smith-Yu is pivotally secured to the lid (lid of Smith) to support the lid in a horizontal position when the humidor is in an open configuration for reasons stated above in Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735